PER CURIAM.
During the pendency of this litigation, this Court on July 11, 1975, adopted a general statewide rule relating to electronic court reporting which renders moot the certified question, sub judice. Accordingly, the decisions of the District Court of Appeal and of the trial court are vacated and the cause remanded to the District Court of Appeal with instructions to remand to the trial court with directions to reconsider the matter in light of the rule adopted by this Court, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, ENGLAND and SUNDBERG, JJ., concur.